Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed December 27th, 2021, with respect to the 35 USC 103 rejections have been fully considered and are persuasive in light of the claim amendments.  The 35 USC 103 rejections have been withdrawn.
The amendments include material previously indicated as allowable subject matter into the independent claims, thus rendering them allowable.  The reasons for allowance are given in the previous Office Action dated September 28th, 2021.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mukherjee (US 2016/0011877) discloses a processor for utilizing instruction wake-up logic and a tag bus to activate instructions stored in a reservation station.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J METZGER whose telephone number is (571)272-3105. The examiner can normally be reached Monday-Friday 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on 571-270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MICHAEL J METZGER/             Primary Examiner, Art Unit 2182